On March 6,1996, the Court found the defendant in violation of the conditions of his suspended sentences for the offenses of Count I and II: Forgery, a Felony, and it is the judgment of the Court that defendant’s prior suspended sentences are hereby revoked and that the defendant be and he is hereby sentenced to a term of ten (10) years on each count in the Montana State Prison at Deer Lodge, Montana. The sentences shall run concurrently with each other. The defendant shall receive credit in the amount of one hundred eighty-three (183) days.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Robbie Lamar Anderson for representing himself in this matter.